Siotso-n for appofetoe-nt of a. receiver ⅛ a creditor’* suit» The defendant objected that the execaífota, whiefe was issued to the cemn-iy of Konrse, was returned to tfee-ciedt’s-office in ■ "Utica, instead of the clerk’s office ai Geneva. The-c&aracel» ; ior inclined 4© fche -opinfett that ⅛⅛ was a mere matter of form, which «vea the supreme court would not -noi-ioe wpoa an application i@ set aside ⅛® reto«t £⅛ irregularity, and he decided that if the retar® was irregular, at¡ ap.piicatiosí musí, &e made to the supreme «001-1 ⅞® set ⅛ aside.
The defendant also objected íhaí the jadgaseot had not beet! docketted ⅛ the -county -whose he ®eskfes. The -ekaraeelloir decided that ⅛ is net necessary to docket a judgment of the •supreme wurt, to enable -the plaintiff t© sell the 4efe®daat’s fete-rest in fends; the -object of dock-e&tag being merely to -obtain a lien -upon the fends as -agaiffist -subsegaeai mortgagees or judgment -creditors.
j-⅜ That ’tire -defendant catmst object that the plain-tiff has not exhausted ⅛⅛ remedy against lands which had teen sold -or pledged to others before the execwlfea issued.
That a judgment recevea’ed -previous i® the passage of the few requiring judgments ⅛ the supreme-eeur-t to fee d-ocketteii ⅛ the severa1! counties, ⅛ a Idea -spe® ail ⅛« lands of the defendant ⅛ any of the counties-of the State, without being -áoeketted ia«acfe -county» And tfeai tfe@ revival of a judgment by fieri facias does not -rest des* a seco.nd dgdtoíífeg ae-«sesswy as íg ike original debt and caste.
*25Motion denied as to defendant Mumford, but without prejudice to complainant’s right to renew it. Costs to abide the event. Motion granted as to defendant Dakin.